Citation Nr: 1523984	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-29 626	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including degenerative disc and/or joint disease.

2.  Entitlement to service connection for a cervical spine disorder, including degenerative disc and/or joint disease.

3.  Entitlement to service connection for bilateral hip disability, including arthritis.

4.  Entitlement to service connection for bilateral knee disability, including arthritis.
 
 
REPRESENTATION
 
Appellant represented by:  Kentucky Department of Veterans Affairs
 
 

WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from June 10 to October 9, 1971, and on active duty from January 22 to March 23, 1991.  The appellant also had many years of inactive duty for training with the National Guard.  
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2010 decision of the Louisville, Kentucky Regional Office (RO). 
 
The Veteran was afforded a videoconference hearing at the RO in January 2014 before the undersigned sitting at Washington, DC.  The transcript is of record.
 
Subsequent to the October 2013 statement of the case, additional pertinent evidence was received.  The Veteran waived initial consideration of this evidence by the agency of original jurisdiction.  The Board can therefore consider these submissions in the first instance and need not must remand this evidence to the RO for a supplemental statement of the case.  See 38 C.F.R. §§ 19.38, 20.1304(c) (2014).



FINDINGS OF FACT
 
1.  The preponderance of the most probative evidence is against finding that the appellant suffered an injury that caused a permanent cervical spine, lumbar spine, hips and/or knee disorder during periods of active or inactive duty for training.
 
2.  


The preponderance of the most probative evidence is against finding that the appellant suffered an injury that caused a permanent cervical spine, lumbar spine, hips and/or knee disorder during periods of active duty in 1991.
 
 
CONCLUSIONS OF LAW
 
1.  A lumbar disorder, including degenerative and/or joint disease was not incurred in or aggravated by service,  and lumbar arthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 1131, 1153, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).
 
2. A cervical spine disorder, including degenerative and/or joint disease, was not incurred in or aggravated by service, and cervical arthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 1131, 1153, 5103, 5107; 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.
 
3.  A hip disability, including arthritis, was not incurred in or aggravated by service, and hip arthritis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 1131, 1153, 5103, 5107; 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.
 
4.  A knee disability, including arthritis, was not incurred in or aggravated by service, and arthritis of the knees may not be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1116, 1131, 1153, 5103, 5107; 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, VA fulfilled its duty to notify the Veteran of the information needed to substantiate the claims.  In January and March 2010 VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice how effective dates and disability ratings are assigned.

The duty to assist has also been fulfilled.  VA has obtained evidence the Veteran has identified in support of the claims.  The appellant had a personal hearing and VA examinations in furtherance of the appeal.  The Board finds that the VA examinations are adequate to render a determination as to the matters on appeal.  There is no evidence of any VA error in assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.
 
Law and Regulations
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131.  To establish entitlement to service connection a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

The term "active military service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.
 
Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis and/or an organic disease of the nervous system become manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under the statutory presumption every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for active duty service except for defects, infirmities or disorders noted on an entrance examination,.  See 38 U.S.C.A. § 1111.  '

VA bears the legal burden of rebutting the presumption of soundness by demonstrating the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service (i.e., there was no increase in the disability during service or any increase in the disability was due to natural progression).  38 U.S.C.A. § 1153 . The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service in an active duty for training or inactive duty training capacity does not establish "veteran" status for that term unless in the case of active duty for training a disease or injury was sustained during the particular term in question, or unless in the case of inactive duty training an injury was sustained during the particular term in question.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.
 
Factual Background
 
Army Reserve records dated in April 1971 reflect that upon enlistment, the Veteran admitted to, among other things, a history of swollen or painful joints, arthritis or rheumatism, and back trouble.  The examining official's summary noted swollen joints at age 24 that would come and go and arthritis.  It was also recorded that he currently had arthritis in the shoulders, chest and spine, as well as a cyst at the bottom of spine that caused pain.  Physical examination revealed that the appellant was clinically normal.  The appellant was deemed to be qualified for enlistment with no defects.  Given the findings of arthritis of the spine in 1971, the appellant's spine was not clinically normal at enlistment, and he is not entitled to the presumption of soundness.

In October 1989, the appellant was seen for a quadrennial examination.  He again reported a history of swollen or painful joints, as well as a history of arthritis, rheumatism or bursitis.  The claimant's medical history was notable for undergoing a cervical fusion in 1986.

On examination in January 1991 for soldier readiness processing the Veteran indicated that he was in good health except for back, neck, hip and leg problems.  He also reported a history of swollen or painful joints, arthritis, rheumatism, and recurrent back pain.  The ensuing examining official's summary referenced swollen/painful joints as a functional component, back pain with no limitation, and cervical fusion with no physical difficulty.  

In a March 1991 separation medical history the Veteran indicated that he had or had had swollen or painful joints, broken bones, recurrent back pain, arthritis, and rheumatism or bursitis.  He denied a knee problem.  His neurologic, and musculoskeletal systems were evaluated as normal with the exception of previous cervical fusion in 1987.

Save for the foregoing, a review of the service medical records reveals no complaints, findings or diagnoses pertaining to a lumbar, cervical, hip or knee disorder during the appellant's active duty service.  There is also no evidence of a lumbar, cervical, hip or knee disease or injury during any period of active duty for training, or any evidence of an injury during any period of inactive duty for training.   
 
A claim of entitlement to service connection for bulging discs in the back and right hip degenerative joint disease was received in January 2010.
 
Private clinical records dating from 1986 confirm the 1989 report that the appellant underwent cervical anterior diskectomy that year.  Subsequent VA and private records show that he was followed extensively for disabilities that included severe cervical and lumbar degenerative joint disease, cervical disc disease at multiple levels, myelopathy, spondylosis, and degenerative spinal stenosis, marked right hip degenerative osteoarthritis for which he underwent multiple surgical procedures over the years, and musculoskeletal left hip pain.  No medical record links these disorders to service.
 
Received in November 2011 were letters from the Veteran's wife, daughter, nephew and a friend attesting to their knowledge of his deteriorating physical health over the time he trained in the National Guard.
 
In January 2012 the appellant underwent VA examinations of the cervical and thoracolumbar spine, hips, and knees.  Following the examinations, diagnoses of cervical and  lumbosacral degenerative disc disease, right hip degenerative arthritis, left hip trochanteric bursitis, bilateral knee degenerative arthritis were rendered.  The examiner reviewed the record, and recited pertinent medical history and the Veteran's report detailing "an unusually vigorous, strenuous and active military career with described loads placed on his joints and spine that all suggest a likely origin of all of his current knee, hip, neck and back conditions to his time in service."  The examiner opined that the disorders were at least as likely as not incurred in or caused by claimed in-service injury, event or illness.  It was noted, however, that the bulk of his potentially injurious activities occurred at times that were not apparently during active service.  The examiner noted that the RO's opinion request did not specify that the examiner consider only the two, very short periods of active service.  Hence, "this opinion is addressing service to include the Veteran's military career rather than just the small time periods of active service.  If the two small periods of active service were what was intended by the opinion request, then the [] opinion does not apply."
 
A medical report dated in February 2014 was received from B. A. Scott, MD in which it was noted that the Veteran had been a patient since 2006 and suffered from severe spinal degenerative osteoarthritis in addition to other major joints.  The physician stated that while genetics were responsible for much of the degenerative osteoarthritis a person suffered, the environmental factors such as the physically demanding military service were likely a cause of the Veteran's degenerative osteoarthritis.  It was added that "In other words, the physical exertion required for his military service is likely a cause of the degenerative osteoarthritis."
 
Received in February 2014 was a letter from B. D. King, M.D., stating that the Veteran's claimed conditions were most likely caused by or a result of his 20 years in the Army National Guard.  
 
Legal Analysis
 
The Veteran asserts and has presented testimony to the effect that throughout his two decades of National Guard training and periods of active duty, he sustained numerous instances of trauma to his body whose cumulative effects have resulted in chronic orthopedic disability.  He contends that the rigors of service as a tank commander and drill sergeant, including strenuous physical training, jumping off tanks and trucks, years of drills, marching, running, performing push-ups, exercising on hard surfaces, and loading and unloading ammunition and other heavy materials injured his cervical and lumbar spine, knees and hips such that service connection for current disabilities should be granted.  
 
Upon enlistment into the reserve in 1971, the Veteran indicated that he already had swollen or painful joints, arthritis or rheumatism, and back trouble.  Although a notation of such complaints was recorded by the examining official, no disability or defect was found on physical examination and he was determined to be qualified for enlistment.  There is no documentation evidencing treatment for any claimed orthopedic disorder during or immediately after discharge from active service in October 1971.  Hence, even assuming that the appellant is presumed sound at enlistment in 1971, there is no evidence of a neck, lumbar spine, hip or knee disorder during the term from June 1971 to October 1971, and hence, there is no basis to grant service connection based on that term.

Likewise, during the Veteran's term of active duty beginning in January 1991, there were no complaints, findings, or diagnoses of a lumbar, hip or knee disorder.  There was a history or a 1986 cervical fusion which would rebut the presumption of soundness relative to that joint, but there is absolutely no contemporaneously prepared medical evidence showing that the appellant's preexisting neck disorder was aggravated during his term of active duty service. 

As for whether the appellant is entitled to presumptive service connection for compensably disabling arthritis in any joint following the appellant's March 23, 1991 discharge from active duty, the Board finds that the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 are not for application because the appellant did not service on active duty for 90 days or more of consecutive active duty service.
 
Under 38 U.S.C.A. § 101(24)(C), if an application relates to a period of inactive duty for training, the disability for which service connection is sought must have manifested itself as the result of an injury incurred during that time frame.  In this case, although the appellant now claims that multiple joint degenerative changes of the neck, back, hips and knees were incurred as the result of the rigorous training and multiple traumas coincident to his training duties, there is no documentation in the record that corroborates any specific injury to his neck, back, hips or knees.  Service treatment records from his periods of training between 1971 and 1991 do not record that he was ever seen for any joint-related injury.  The regular activities of his training duties are not tantamount to "injury" as contemplated by the statute related to inactive duty for training.  Therefore, in the absence of a specified injury, none of the claimed disorders qualifies for the purposes of establishing service connection as the result of inactive duty for training.  As such any injury to the cervical and lumbar spine, knees or hips may not be found to be related to inactive duty for training.
 
The Board has carefully considered the appellant's lay statements and history pertaining to the rigors of training and service that caused him to have neck, back, hip and knee disorders.  He is competent to offer testimony on the rigors of his military service.  See Layno v. Brown, 6 Vet. App. 465, 470 1994).  Moreover, in support of his contentions, the appellant has submitted two doctors' statements relating current orthopedic disabilities to the physical demands of his long years of military training and service.  In January 2012, a VA examiner also opined that given the Veteran's report strenuous duties, his claimed conditions were at least as likely as not incurred in or caused by in-service injury, event or illness over the many years of his service.  

It is the Board's responsibility to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  In this regard, the favorable medical opinions fail in supporting the claims for the same reasons as elucidated above.  Simply put, given the absence of any pertinent contemporaneously recorded medical records it is evident that all favorable opinions were based on the Veteran's generalized report of trauma resulting from his regular training duties.  Such does not suffice for the purposes of establishing an injury during a period of training pursuant to 38 U.S.C.A. § 101(24)(C).  

There is no provision under the law for service connection for chronic disability in the absence of a specified precipitating injury.  VA's General Counsel has held that it was the intent of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled due to a nontraumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90 (Jul. 18, 1990).  As such, the favorable clinical opinions have little probative value in the context of this particular case.  Under the circumstances, there is no basis to conclude that current neck, back, hip and knee disabilities, including degenerative disc and joint disease, derive from an injury during active duty, active duty for training or inactive duty training or that any claimed disorder is related in any way to such duty for reasons stated above. 

It is also well to note that the January 2012 VA examiner stated that his favorable opinion would not apply if the only service terms to consider were the two short terms of active duty service.  Neither term reflects evidence of documented inservice trauma to the neck, lumbar spine, hips or knees; the presumption of soundness is rebutted for the second term given the 1986 cervical diskectomy, and there is no evidence whatsoever that any preexisting cervical arthritis being aggravated during the appellant's active duty service.  As such, any presumption of inservice aggravation during the appellant's second term of active duty is rebutted by clear and unmistakable evidence to the contrary.  

In short, there is no competent and credible evidence that is based on consideration of all of the evidence of record that any of the Veteran's claimed disabilities were incurred as the result of an injury or disease incurred or aggravated during any term of active duty, active duty for training, or inactive duty training.  As such, service connection must be denied for cervical, lumbar, hip and knee disorders.  

In reaching these conclusions, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, that doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for a lumbar spine disorder, including degenerative disc and/or joint disease; a cervical spine disorder, including degenerative disc and/or joint disease; a hip disability, including arthritis; and for a knee disability, including arthritis, is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


